Exhibit 99(a) American Mortgage Acceptance Company and Subsidiaries Consolidated Financial Statements as of and for the Years Ended December 31, 2008, 2007 and 2006 AMERICAN MORTGAGE ACCEPTANCE COMPANY AND SUBSIDIARIES TABLE OF CONTENTS Page Financial Statements Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets as of December 31, 2008 and 2007 2 Consolidated Statements of Operations for the years ended December 31, 2008, 2007 and 2006 3 Consolidated Statements of Shareholders’ Equity for the years ended December 31, 2008, 2007 and 2006 4 Consolidated Statements of Cash Flows for the years ended December 31, 2008, 2007 and 2006 5 Notes to Consolidated Financial Statements 7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of American
